DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A which corresponds with claims 1-11 in the reply filed on 08/06/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/655,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the instant case is disclosed by claim 1 of the copending application. The copending application does not explicitly disclose resistance welding, however, the application has all the method steps recited by the instant case and one of ordinary skill in the art would know that resistance welding can perform these method steps.
Claim 2 of the instant case is disclosed by claim 2 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Graham (US 20180087447 A1). 
Regarding claim 1, Graham discloses a method of resistance welding (resistance welding, par. 27), the method comprising: 
providing a metallic first part (aluminum pre-chamber 120, Fig. 2, par. 18); 
providing a metallic second part (cast iron body portion 118, Fig. 2, par. 18), the first and second parts being formed of dissimilar materials, the second part having a faying surface (pre-chamber 120 has a sacrificial member 144, i.e. a grooved fay surface, Fig. 3) defining a plurality of grooves therein, wherein the plurality of grooves are separated by a plurality of raised portions (sacrificial member 144 has grooves and sacrificial tabs 158; additionally, raised portions separating a plurality of grooves are inherent features),
providing a set of opposed welding electrodes (electrodes 168 and 169, Fig. 5), the set of opposed welding electrodes including a first electrode (169) and a second electrode (168), the first electrode being disposed on a side of the first part (electrode 169 is on the side of the pre-chamber 120, Fig. 5), and the second electrode being disposed on a side of the second part (electrode 168 is on the side of the body portion 118, Fig. 5); 

    PNG
    media_image1.png
    478
    795
    media_image1.png
    Greyscale

Regarding claim 2, Graham discloses the method of claim 1, each raised portion having an initial height (sacrificial tabs 158 have a predefined height, par. 26) prior to the step of applying pressure, the step of applying pressure including at least partially compressing the plurality of raised portions (pressure is applied between sacrificial tabs and bottom surface of the body portion, par. 45) to a finished height that is less than the initial height (it is understood by the examiner that when a predetermined pressure/force is applied to the sacrificial tabs that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Deevi (US 6489043 B1) and Schroth (US 20150083693).
Regarding claim 3, Graham discloses the method of claim 2, wherein the second part is formed of a alloy (body portion can be cast iron or any suitable material known in the art, par. 18) and the first part is formed of one of aluminum and an aluminum alloy (pre-chamber can be an aluminum alloy, par. 18).
Graham does not disclose wherein the second part is formed of a steel alloy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to make the body portion a steel alloy. One of ordinary skill in the art would know that steel alloy can be a suitable material for the body portion of a fuel injector (Deevi discloses that a fuel injector can be made of steel, Col 5 lines 23-27). 
Schroth discloses using resistive welding to weld an aluminum part to a steel part (par. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Deevi and Schroth. One of ordinary skill in the art would be able to select different types of metals such as steel alloys to be part of the fuel injector and be able to resistive weld it to aluminum.
Regarding claim 5, Graham in view of Deevi and Schroth does not disclose the method of claim 3, wherein the step of applying pressure and heat to form the joint is performed without decarburizing the steel alloy of the second part.
Schroth further discloses welding an aluminum part to a steel part wherein the resistive welding electrode is heated up to between 400C to 700C (par. 30; where it is understood that the temperature of the electrode can be maintained between that range during preheating into initiation and growth of the weld pool). Decarburization of steel occurs when carbon is heated up to temperature of over 700C in the presence of atmospheric gases (see attached document, “Decarburization”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Deevi and Schroth to incorporate the additional teachings of Schroth. Doing so would have the benefit of preventing defects in the molten aluminum weld pool such as shrinkage voids, gas porosity, and oxide residue (par. 5, Schroth). The combination of Graham in view of Deevi and Schroth results in a joint where the steel isn’t decarburized due to the lower heat that is used to generate the weld pool.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Deevi, Schroth, and Kadoya (US 20190061043 A1).
Regarding claim 4, Graham in view of Deevi and Schroth does not disclose the method of claim 3, further comprising carburizing the second part formed of the steel alloy, and wherein the step of applying pressure and heat to form the joint is performed without decarburizing the steel alloy of the second part.
Kadoya discloses gears that are welded together using resistance welding wherein a member is made of carburized steel by subjecting the low-carbon steel to surface carburization (par. 48; where the surface may have been carburized prior to welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Deevi and Schroth to incorporate the teachings of Kadoya. Doing so would have the benefit of obtaining end portions that have a higher hardness than the center of the joint (par. 69, Kadoya).
Schroth further discloses welding an aluminum part to a steel part wherein the resistive welding electrode is heated up to between 400C to 700C (par. 30; where it is understood that the temperature of the electrode can be maintained between that range during preheating into initiation and growth of the weld pool). Decarburization of steel occurs when carbon is heated up to temperature of over 700C in the presence of atmospheric gases (see attached document, “Decarburization”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Deevi, Schroth, and Kadoya to incorporate the teachings of Schroth. .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Deevi, Schroth, and Kadoya.
Regarding claim 6, Graham in view of Deevi and Schroth does not disclose the method of claim 3, wherein the step of heating the first and second parts via the electrodes includes employing a capacitive discharge welding process.
Kadoya discloses gears that are welded together using a capacitor type resistance welding machine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Deevi and Schroth to incorporate the teachings of Kadoya. Doing so would have the benefit of being able to use a power source with a smaller capacity which can reduce cost and welding in a short period of time with less impact from heat (par. 40, Kadoya).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Schroth and Li (US 20160368082)
Regarding claim 7, Graham does not disclose the method of claim 1, further comprising providing the first part as an aluminum hub and the second part as a steel gear.
Schroth discloses using resistive welding to weld an aluminum part to a steel part (par. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Li and Schroth. One of ordinary skill in the art would be able to weld aluminum to steel using resistive welding.
Li discloses a steel gear 20 that is friction welded to an aluminum clutch shell 22 where the faying surface has a plurality of grooves and raise portions.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Schroth (US 20190076953 A1).
Regarding claim 8, Graham does not disclose the method of claim 2, wherein the finished height of the plurality of raised portions is less than or equal to 70% of the initial height.
Schroth (2019) discloses resistance welding of two metal parts wherein wherein the finished height of the plurality of raised portions (at least one projection 24, Fig. 7) is less than or equal to 70% of the initial height (finished height of the compressed projection is 0% of the initial height, Fig. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Schroth (2019). Doing so would have the benefit of concentrating heat at the projection (par. 53, Schroth) which may be helpful in preventing thermal damage to nearby heat-sensitive materials (par. 55, Schroth).
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Li.
Regarding claim 9, Graham discloses the method of claim 1, wherein the step of applying pressure comprises applying pressure in an axial direction along a pressure axis (force is applied along the axial direction, Fig. 5).
Graham does not disclose the first part defining a faying surface in a faying plane, the faying plane being disposed at an angle with respect to the pressure axis, the angle being in the range of 10 degrees to 80 degrees, the faying surface of the first part contacting at least the raised portions of the faying surface of the second part.
Li discloses joining a steel gear with an aluminum hub using friction welding wherein the first part defining a faying surface (fay surface 128) in a faying plane, the faying plane being disposed at an angle with respect to the pressure axis (faying surface may be between 0 deg to 45 deg with respect to the rotational axis, par. 31; when the faying surface is at 45 deg, based on Fig. 2E, it will be 45 deg with respect to the rotational axis which is the direction the pressure is applied during frictional welding, par. 29), the angle being in the range of 10 degrees to 80 degrees, the faying surface of the first part contacting at least the raised portions of the faying surface of the second part (softer second part is pushed into the first work piece, it is understood by the examiner that the faying surface of the first part will contact the raised portion of the faying surface of the second part, Fig. 2B, par. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham in view of Schroth to incorporate the teachings of Li. Doing so would have the benefit of increasing the joining area and reducing residual stress (par. 38, Li). Additionally, choosing the angle of the fay surface is something one of ordinary skill in the art would be able to do based on design requirements (par. 38).
Regarding claim 10, Graham does not disclose the method of claim 7, the hub defining a radial plane extending along a radius of the hub, the hub having a faying surface extending along a faying plane disposed at an angle between 10 and 80 degrees with respect to the radial plane, the faying surface of the hub contacting the faying surface of the steel gear.
Li discloses joining a gear with a hub using friction welding wherein the hub defining a radial plane extending along a radius of the hub (rotational axis 26, Fig. 1A), the hub having a faying surface (fay surface 128) extending along a faying plane disposed at an angle between 10 and 80 degrees with respect to the radial plane (faying surface may be between 0 deg to 45 deg with respect to the radial plane, par. 31, Fig. 2E), the faying surface of the hub contacting the faying surface of the steel gear (softer second part is pushed into the first work piece, it is understood by the examiner that the faying surface of the first part will contact the raised portion of the faying surface of the second part, Fig. 2B, par. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graham to incorporate the teachings of Li. Doing so would have the benefit of increasing the joining area and reducing residual stress (par. 38, Li). Additionally, choosing the angle of the fay surface is something one of ordinary skill in the art would be able to do based on design requirements (par. 38).
Regarding claim 11, Graham in view of Li discloses the method of claim 10, the angle between the faying plane and the radial plane being in the range of 30 to 60 degrees (faying surface may be between 0 deg to 45 deg with respect to the radial plane, par. 31, Fig. 2E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/               Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761